ICJ_069_FrontierDispute_BFA_MLI_1986-12-22_JUD_01_ME_02_FR.txt. 659

OPINION INDIVIDUELLE DE M. ABI-SAAB

1. Ayant voté en faveur du dispositif de l’arrêt dans son ensemble, je me
trouve cependant obligé de joindre cette opinion individuelle, car je ne
peux m’associer à certains aspects du raisonnement de la Chambre et de ses
conclusions finales.

2. Le système de raisonnement de la Chambre est construit sur trois
piliers : l’arrêté 2728 AP du 27 novembre 1935, qui fonde la ligne dans la
région occidentale, dite des quatre villages ; la lettre 191 CM2 du 19 février
1935, qui fonde la ligne au centre et à l’est dans la région du Béli (ces deux
lignes coexistent mais ne coïncident pas dans la région de Fayando-
Toussougou) ; et enfin l’arrêté du 31 août 1927 et son «erratum» du
5 octobre 1927, qui fondent le point culminant de la ligne à l’est dans la
région des monts N’Gouma-gué de Kabia.

3. Seul ce dernier arrêté de 1927 n’est pas sujet à controverse entre les
Parties quant à sa pertinence en tant que titre juridique de la limite
territoriale telle qu’elle se présentait à la date critique, bien qu’elles ne
soient pas d’accord sur son interprétation.

En revanche la pertinence de l’arrêté 2728 AP et de la lettre 191 CM2
dépend entièrement de leur caractère descriptif (ou déclaratoire) ou au
contraire modificatif des limites territoriales préexistantes. Cela a amené la
Chambre à entreprendre une analyse par trop détaillée du droit colonial
français qui, à mon avis, est une tâche qui ne convient guère à un organe
juridictionnel international et dont elle aurait pu faire l’économie dans une
large mesure.

4. A cet égard, je souscris complètement 4 l’esprit et à la lettre de
l'énoncé de l’arrét au paragraphe 30 concernant la signification de l'examen
du droit colonial par la Chambre et plus particulièrement à la négation de
tout renvoi par le droit international au droit colonial, ou de l’existence de
tout relais juridique ou continuum juris entre eux. On ne saurait, par
conséquent, trouver par ce biais, en droit international contemporain —
même de manière indirecte — une quelconque légitimation rétroactive de
l'institution coloniale.

L’énoncé précise encore que si l’on fait appel au droit colonial ce n’est
pas

« en tant que tel ... mais seulement comme un élément de fait, parmi
d’autres, ou comme un moyen de preuve et de démonstration ... de
« l’instantané territorial » à la date critique ».

Je considère qu’en l’espèce l’arrêt est allé au-delà des limites de ce sage

109
660 DIFFÉREND FRONTALIER (OP. IND. ABI-SAAB)

énoncé, en fondant son raisonnement presque exclusivement et avec
abondance de détails sur cet élément.

5. Pour ce qui est de l’arrêté 2728 AP et de son application à la
région dite des quatre villages, à l’ouest, l'arrêt de la Chambre démontre
amplement, à mon avis, son caractère descriptif ou déclaratoire des
limites préexistantes. Mais même en l’absence de cet acte, la pratique
administrative, c’est-à-dire l'exercice du pouvoir public et des fonctions
gouvernementales, aussi bien avant qu’aprés l’adoption de l'arrêté,
prouve que pour les autorités coloniales cette région relevait du Soudan ;
et cela jusqu’à l'indépendance du Mali, date critique pour létablis-
sement de l’« instantané territorial » constituant le « legs colonial » de
celui-ci.

6. La situation n’est en revanche pas la même pour ce qui est de la région
orientale du Béli. En effet, dans cette zone qui se situe entre la région
couverte par l’arrêté 2728 AP et le point culminant de la frontière couvert
par l'arrêté de 1927, nous n’avons que deux points de repère sûrs : la mare
de Soum et celle d’In Abao. Mais il n’existe aucun acte réglementaire de
caractère général et la pratique administrative invoquée par les deux Par-
ties est par trop fluctuante, éparse et interpénétrante des deux côtés
(s'agissant surtout d’une zone de nomadisation et de transhumance) pour
dégager une limite administrative visible.

7. C’est pour combler cette lacune que l’arrêt de la Chambre fait inter-
venir la lettre 191 CM2 du 19 février 1935. Par cette lettre, le gouverneur
général de l’Afrique occidentale française propose au lieutenant-gouver-
neur du Soudan de fixer les limites entre les colonies du Soudan et du Niger
par un texte et suggère un tracé qui ne fait que transcrire en mots le tracé
figurant sur la carte Blondel la Rougery au 1/500 000 de 1925. Il s’agit
donc d’une simple proposition et non d’une décision administrative ;
proposition qui n’a pas abouti à son issue normale en forme d'acte régle-
mentaire.

8. Je suis d'accord avec la démonstration de l’arrêt que ni le statut
formel de la lettre ni l’issue de la démarche ne font obstacle à la possibilité
que son contenu soit descriptif ou déclaratoire des limites territoriales
préexistantes. Mais là où je ne peux plus suivre le raisonnement de l’arrêt,
c’est quand il tire de cette démonstration négative la conclusion positive
qu’étant donné que cette possibilité existe elle est nécessairement la seule
possible ; en d’autres termes de tirer de la possibilité que la lettre soit
descriptive la conclusion qu’elle l’est effectivement.

Il manque ici une étape logique qui requiert une preuve positive pour la
combler ; preuve qui, à mon avis, n’a pas été apportée. Carilest tout autant
possible qu’à cette occasion le gouverneur général ait voulu rationaliser
davantage le tracé .ou le rendre compatible avec la carte la plus utilisée
alors.

9. L'arrêt de la Chambre lui-même, ayant conclu au caractère descriptif
de la lettre, reflète néanmoins quelques hésitations à ce sujet quand il
prévoit, aux paragraphes 1 10 et 144, que là où la description de la limite par
des points géodésiques dans la lettre ne concorde pas avec les points de

110
661 DIFFÉREND FRONTALIER (OP. IND. ABI-SAAB)

repère tirés d’autres titres ou preuves, ce sont les derniers qui priment ; ce
qui implique que du moins pour ce qui est de ces points de non-concor-
dance l’arrêt ne considère pas la lettre comme déclaratoire de la situation
préexistante.

10. De même, étant donné que le tracé indiqué dans l'arrêté 2728 AP
couvre une partie de la limite couverte également par le tracé indiqué dans
la lettre 191 CM2, mais que dans cette partie les deux tracés divergent, ils
ne peuvent être tous deux déclaratoires de la situation préexistante. Or, la
Chambre affirme que l'arrêté 2728 AP est déclaratoire ce qui implique que,
du moins pour ce qui est de la partie commune de la limite, la lettre ne l’est
pas.

11. En fait, fonder la ligne dans la région du Béli sur la lettre 191 CM2
(qui n’est qu’une transcription en mots de la ligne figurant sur la carte
Blondel la Rougery au 1/500 000 de 1925) sans apporter la preuve positive de
la concordance de son tracé avec la limite préexistante revient à conférer
de manière détournée une valeur de titre juridique subsidiaire à cette
carte.

12. Or, si je souscris entièrement à l’analyse générale qu’entreprend
l'arrêt de la valeur des cartes en matière de frontières (par. 53-56) et
notamment à la conclusion que les cartes n’ont de valeur « que comme
preuve à caractère auxiliaire ou confirmatif », « qui conforte une conclu-
sion à laquelle le juge est parvenu par d’autres moyens indépendants des
cartes », je considère que là aussi l’arrêt n’a pas suivi dans l’application
concrète ce qu’il a énoncé de manière générale. Car ainsi que le dit très
clairement Parrét — reflétant en cela la jurisprudence internationale cons-
tante en la matière — les cartes ne constituent jamais à elles seules un titre
juridique quelconque, qu’il soit principal ou subsidiaire. Mais par le tru-
chement de la lettre 191 CM2, qui n’a aucune valeur juridique intrinsèque,
et qui n’est que la représentation écrite de la carte Blondel la Rougery de
1925, l'arrêt arrive à ériger cette carte en titre subsidiaire (il s'approche
d’ailleurs de cette conclusion également par rapport à la carte IGN de
1960, dans son paragraphe 62).

13. Cette quête effrénée d’un « titre juridique écrit », au prix de faire
flèche de tout bois, vise à satisfaire une certaine conception du principe de
Puti possidetis.

Ce principe, comme tout autre, ne saurait être conçu de manière absolue
mais doit être toujours interprété à la lumière de sa fonction dans l’ordre
juridique international.

En effet, il peut paraître à première vue paradoxal que des peuples ayant
lutté pour leur indépendance tiennent tant à leur « legs colonial ». Cepen-
dant, à ses origines, au moment des indépendances latino-américaines,
l'élaboration du principe de l’uti possidetis servait un double objectif : un
objectif défensif, vis-à-vis du reste du monde, en la forme d’une négation
radicale de toute vacance de souveraineté (ou de terra nullius) dans les
territoires décolonisés, même dans les zones qui n'étaient pas explorées ou
contrôlées par le colonisateur ; et un objectif conservatoire, visant à éviter
ou du moins minimiser les conflits dans les rapports entre les successeurs,

111
662 DIFFEREND FRONTALIER (OP. IND. ABI-SAAB)

en gelant le découpage territorial en l’état dans lequel il se présentait au
moment de l'indépendance.

14. Ces deux objectifs présupposent donc l’existence d’une limite, d’un
découpage territorial étanche, au moment de l’indépendance, postulat qui
ne peut se vérifier dans les faits dans tous les cas que si l’on comprend par
limite une « ligne » dans l’acception géométrique de ce terme. Et c’est
seulement à ce prix que le fonctionnement du principe de Puti possidetis
peut éviter le sort d’une pure fiction qui fait violence à la réalité.

En effet, si l’on procède de la notion géométrique d’une « ligne » comme
étant engendrée par un « point qui se déplace » (Petit Larousse illustré,
1986), une ligne se définit minimalement par deux points. Dans ce sens, il
existerait toujours une ligne qui satisferait aux exigences logiques de
l'opération du principe de l’uti possidetis. Mais si l’on procède de la notion
courante de ligne comme un tracé concret dont chaque point est spécifi-
quement identifiable, le postulat serait loin de pouvoir être vérifié dans
tous les cas.

15. En procédant de la notion géométrique de ligne, qui est la seule a
pouvoir concilier le principe de l’uti possidetis avec les faits, nous pouvons
affirmer qu’il existe toujours une ligne qui définit la limite de la possession
légale. Mais le rôle de l’organe juridictionnel dans l'identification de cette
ligne est fonction du niveau de concrétisation de la ligne en question.
Moins il y a de points (ou points de repère) qui interviennent dans la
définition de la ligne, plus grande est la marge de liberté (ou « degrees of
freedom » au sens statistique du terme) de l’organe juridictionnel. Et c’est
là qu’interviennent les considérations d’équité infra legem, que l'arrêt
mentionne au paragraphe 28, pour guider l’organe juridictionnel dans
l'exercice de cette marge de liberté dans l'interprétation et l'application du
droit et des titres juridiques en présence.

16. En ce qui concerne la ligne de frontière qui nous occupe, au-delà
de la région de Toussougou/Féto Maraboulé à l’ouest et jusqu’au point
culminant à l’est (monts N’Gouma-gué de Kabia), nous ne disposons
que de deux points de repère, les mares de Soum et d’In Abao.

Dans cette région, traversée en grande partie par le Béli, l’« instantané
territorial » à la date critique n’a de profil visible, à mon avis, comme je l’ai
mentionné plus haut, ni à travers des textes réglementaires, ni à travers une
pratique administrative suffisamment évidente. Il revenait à la Chambre
de concrétiser la ligne — qui existe en tant que telle, définie par les points de
repère susmentionnés — en s'inspirant des considérations d’équité infra
legem.

17. L’arrét a choisi une ligne qui coïncide avec celle des cartes, cartes
qui ne constituent pas en elles-mémes un titre juridique ni ne reposent sur
un tel titre à proprement parler, s’agissant de la lettre 191 CM2.

Certes il s’agit là d’une solution juridique possible dans les limites de la
marge de liberté existant en l’espèce ; et c’est la raison pour laquelle je la
considère juridiquement acceptable. Mais elle n’est pas la seule qui soit
juridiquement possible, ni à mon avis la meilleure. J’en aurais préféré une

112
663 DIFFEREND FRONTALIER (OP. IND. ABI-SAAB)

autre qui, tout en respectant les points de repère (et ce n’est pas par hasard
s’ils sont tous les deux des points d’eau), soit plus imbue de considérations
d'équité infra legem dans l'interprétation et application du droit, s’agis-
sant d’une zone de nomadisation qui souffre de la sécheresse et où l’accès à
l’eau est donc d’une importance vitale.

(Signé) Georges ABI-SAAB.

113
